Citation Nr: 0941857	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for residuals of an 
acromioclavicular separation of the right shoulder, currently 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1997 to June 
1998.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Buffalo, New York.
			
In September 2007, August 2008, and April 2009 the Board 
remanded the matter for additional development.  That 
development having been completed, the claim has been 
returned to the Board and is now ready for appellate 
disposition.

The Board notes that at the time of its last remand, a claim 
for service connection for cervical spondylosis was on 
appeal.  However, in a September 2009 rating decision, 
service connection for this condition was granted.  As such, 
the claim is no longer in appellate status and will not be 
addressed by the decision below.


FINDING OF FACT

Residuals of the Veteran's acromioclavicular separation of 
the right shoulder do not include ankylosis of the 
scapulohumeral articulation, motion of the arm limited to 
midway between the side and shoulder, or the malunion or 
recurrent dislocation of the humerus.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
Veteran's right shoulder disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DC) 5200-5203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that an unappealed rating 
decision of December 1998 granted service connection for the 
Veteran's right shoulder disability and assigned a 20 percent 
rating.  While the Veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Additionally, the Board notes that the medical evidence, 
including a May 2009 VA examination report for example, 
establishes that the Veteran is right-hand dominant.  As 
such, the criteria pertinent to the "major" extremity are 
for consideration in the analyses that follow.

The Veteran's right shoulder disability has been assigned a 
20 percent rating under DC 5203, the code for impairment of 
the clavicle or scapula.  A 20 percent evaluation, however, 
is the maximum rating available under this code.  As such, 
the Board must consider the application of other diagnostic 
codes pertaining to the arm and shoulder in order to 
determine whether a higher rating may be warranted.

Taking the remaining codes in numerical order, DC 5200 
provides higher ratings upon evidence of ankylosis of the 
scapulohumeral articulation.  The existence of ankylosis is 
not supported by the medical evidence.  On VA examination in 
May 2009, the Veteran demonstrated flexion to 160 degrees of 
a normal 180 degrees, extension to 40 degrees of a normal 50 
degrees, and abduction to 160 degrees of a normal 180 
degrees.  In an August 2005 VA treatment record, it was noted 
that the "[r]ight upper extremity has full range of motion 
at the shoulder and elbow."  On VA examination in July 2003, 
flexion was to 140 degrees, abduction was to 130 degrees, 
external rotation at 90 degrees of abduction was to 80 
degrees, and internal rotation at 45 degrees of abduction was 
to 80 degrees.  In a March 2003 VA treatment record, it was 
noted the Veteran had "full circumduction of the shoulder."  
In a February 2003 VA treatment record, the Veteran displayed 
a "[f]ull active range of motion without difficulty."  For 
all of these reasons, the evidence does not support the 
existence of ankylosis.

Diagnostic code 5201 provides a 30 percent rating where 
movement of the arm is limited to midway between the side and 
shoulder level, or 45 degrees of flexion or abduction.  See 
38 C.F.R. § 4.71, Plate II (2009).  The medical record 
described above does not support this rating.  

DC 5202 provides 30 percent evaluations for impairment of the 
humerus where there is recurrent dislocation of or at the 
scapulohumeral joint, or where there is malunion of the 
scapulohumeral joint with marked deformity.  This has also 
not been raised by the medical evidence.  Nowhere in the 
medical record has the Veteran complained of recurrent 
dislocation of his shoulder.  Neither malunion nor 
dislocation were noted by either the May 2009 VA examiner or 
the July 2003 VA examiner.  X-rays taken in March 2003 
revealed "[n]o evidence of fracture, dislocation."  While 
x-rays taken in February 2003 showed the AC joint was 
separated, the examiner specifically mentioned that only a 
"mild" deformity was present at the right AC joint.   

For all of these reasons, a rating in excess of 20 percent 
for the Veteran's shoulder is not justified.  In reaching 
this conclusion, the Board has considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the appellant contends her disability is essentially 
manifested by pain.  However, the May 2009 examiner found 
that repetitive motion caused no significant increase in 
pain.  After repetitive testing, there was no change in the 
Veteran's range of motion due to pain, weakness, or 
fatigability.  The July 2003 examiner similarly noted that 
the Veteran did not exhibit any weakened movement, excess 
fatigability, or loss of coordination on examination.  The 
Veteran's right shoulder was noted as "not painful" in the 
VA treatment note of March 2003.  As such, the Board finds 
the current 20 percent evaluation adequately compensates the 
Veteran for the level of impairment caused by her right 
shoulder disability.

The Board has additionally considered the October 2009 
argument of the Veteran's representative that the Veteran 
should receive separate ratings for his loss of motion in 
flexion, abduction, and extension under VAOPGCPREC 9-04.  In 
VAOPGCPREC 9-04, VA General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  The Board notes, 
however, that by its terms, VAOPGCPREC 9-04 applies to the 
knee, not the shoulder.  VA general Counsel and the Court 
have not expanded this concept to include any other joint.  
It would be beyond the Board's authority to expand General 
Counsel's holding to include joints other than the knee.  See 
38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2009) (the Board is 
bound in its decisions by the regulations and the precedent 
opinions of the chief legal officer of VA.)  As such, to 
separately rate the Veteran's flexion, abduction, and 
extension would constitute improper pyramiding. 

The Board has also considered the Veteran's own statements 
that his disability is worse.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disorders according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).  Competent evidence concerning the nature and extent 
of the Veteran's right shoulder disability has been provided 
by the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings 
directly address the criteria under which these disabilities 
are evaluated.  As such, the Board finds these records to be 
more probative than the Veteran's subjective evidence of 
complaints of increased symptomatology.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that an 
interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of 
the evidence of record, the Board finds that the benefit of 
the doubt rule is not applicable and the appeal is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
June 2003 and December 2007 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  Additionally, the December 2007 letter 
and a separate letter of March 2006 provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should his claim be granted, pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See also Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009).   In this case, the RO 
provided the Veteran with a letter dated from May 2008 which 
fully complies with each of the notice requirements of 
Vazquez.

For all of these reasons, the Board concludes that the appeal 
may be adjudicated without a remand for further notification.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He was afforded the 
opportunity for a personal hearing with the Board and 
withdrew his request in August 2008.  VA examinations have 
been provided.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

An evaluation in excess of 20 percent for residuals of the 
Veteran's acromioclavicular separation of the right shoulder 
is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


